236 Md. 623 (1964)
203 A.2d 894
WHEATFALL
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 40, September Term, 1964.]
Court of Appeals of Maryland.
Decided October 19, 1964.
Before HENDERSON, C.J., and PRESCOTT, MARBURY, SYBERT and OPPENHEIMER, JJ.
PER CURIAM:
This application for leave to appeal from a determination of defective delinquency raises questions as to the sufficiency and weight of the evidence. The testimony of Dr. Boslow was alone sufficient to support the jury's finding. Cf. Silvestri v. Director, 234 Md. 641 (1964). That case, and the cases therein cited, make it clear that Dr. Boslow's conclusions were not improperly admitted, even though based in part on the reports of other staff members.
Application denied.